DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 07/24/2022.
Response to Arguments
3. 	Applicant's arguments filed on 07/24/2022 have been fully considered but they are not persuasive. Following is Examiner’s explanation:
Applicant argued that none of the cited prior art(s) teaches “a body-biasing stage (Applicant’s 300) wherein each of one or more current mirror devices (Applicant’s 46n) in the current mirror circuit (Applicant’s 200) comprises a PMOS device (212 of 300 and each current mirror switches ‘in 46n’ all are PMOS; another way to look at it, except for main (12) and replica (208) pass transistors, everything else in the current reference circuit uses p-channel MOS transistor), a body terminal (back-gate connection or back-biasing operation of the each switches ’40, 46n, 205’ to voltage junction node ‘204 or 404’) of which is coupled to a voltage junction (Applicant’s node 204 or 404) in the body-biasing stage (300), and wherein the body biasing stage (300) comprises an active N-well (208) to dynamically set a body-biasing voltage for the one or more current mirror devices (46n), via the voltage junction”, as claimed in claim 1 (See, Remarks, Pg. 5 L6-20). Applicant goes on explaining that his buffet stage 300 generates a well-defined voltage at junction 204 to supply the body of all current mirror devices in the current mirror circuit 200.  Next, claims 3-5 were argued for similar reason, as missing features in claim 1. 
However, the argument is not persuasive. 
Applicant seems to be arguing over the functions/operations of the body-biasing stage to supply the body of all current mirror devices in the current mirror circuit 200 that was never claimed in claim 1. 
Because Applicant claims “each” of “one” OR “more” of the “current mirror devices”, where current mirror devices correspond to individual-single switch (meaning can be any one of the 40, 46,, or 208), hence, under Broadest Reasonable Interpretations (BRI), when came to examining, Examiner is only giving weight to a ‘single switch/current-mirror device’ which must be PMOS, used in a current mirror configurations, and ‘the single switch/current-mirror device’ of the current mirror being dynamically adjusted by the body biasing stage’s output. 
Furthermore, Applicant also never claimed clearly, where is the ‘voltage junction 204 or 404’ located, or node 204 connection to ‘220, Vdd and along with ALL of the current mirror devices in the current mirror’. 
Therefore, under BRI, Somerville is still teaches, “(Fig. 5; col. 1 L7-43) a body-biasing stage (7, Rb1, Rb2), wherein each of one of the current mirror devices (Po, P1) in the current mirror circuit comprises a PMOS device (both P0 and P1 are PMOS), a body terminal (P1’s body terminal coupling Vin and body of P0 coupling with a voltage node junction, which is node between ‘Rb1, Rb2’) of which is coupled to a voltage junction (a voltage node junction, which is node between ‘Rb1, Rb2’) in the body biasing stage (7, Rb1, Rb2), to dynamically set a body-biasing voltage (Vbody) for the one or more current mirror devices (P0, P1), via the voltage junction (a voltage node junction, which is node between ‘Rb1, Rb2’)”, which is also agreed by the Applicant, where Applicant pointed out as well that Somerville’s P1’s body terminal coupling Vin and body of P0 coupling with a voltage node junction, which is node between ‘Rb1, Rb2’ (See, Remarks, Pg. 7 L4-8).
Next, Bridgewater is only used to teach (Fig. 5; col. 8 L1-43) a body-biasing stage comprising an active N-well (204) to dynamically set a body-biasing voltage of a device (output from 204 to 210) [Bold part being emphasized].
Lastly, Examiner would like to direct the Applicant to another cited prior art (See, under Conclusion; Also, see 892 cited references), which teaches a voltage-to-current converter circuit including all of the claimed elements; a current mirror including more than one current mirror P-MOS devices coupling with respective source degeneration, having a body terminal connecting respective voltage junction, wherein the current mirror devices are dynamically adjusted by a body-biasing stage, via the voltage junction, and hence such configurations are already known and well-established.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant’s Admitted Prior Art(s)), in view of Somerville (US Pat 9092041) and Bridgewater, Jr. (“Bridgewater”, US Pat 6480022).
Regarding claim 1, AAPA teaches (Fig. 1-3; para 2-9) a current reference circuit (Fig. 1-3) with one or more current mirror devices (i.e. 46(1)-46(k), from hereon will be called “46s”), comprising:
a voltage-to-current converter circuit (Fig. 1-3; ‘22, 12, 16, 30, 40’) comprising a feedback loop (18) that comprises an operational amplifier (22), an NMOS device (12), and a resistor (16) to generate a reference current (Fig. 1-3; I); 
a current mirror circuit (40 and 46s), comprising the one or more current mirror devices (Fig. 3; 46s) with source degeneration (Fig. 1-3; i.e. using combined operation of ‘30, 24s’ connection to current mirror device & power supply Vdd; para 5), to produce one or more output currents (Fig. 1-3; i.e. Iout is drain output of each 46s) that are copies of the reference current (I);
However, AAPA fails to teach use of a body-biasing stage comprising an active N-well to dynamically set a body-biasing voltage for the one or more current mirror devices.
However, Somerville teaches (Fig. 5; col. 1 L7-43) a body-biasing stage (7, Rb1, Rb2), wherein each of one of the current mirror devices (Po, P1) in the current mirror circuit comprises a PMOS device (both P0 and P1 are PMOS), a body terminal (P1’s nody terminal coupling Vin and body of P0 coupling with a voltage node junction, which is node between ‘Rb1, Rb2’) of which is coupled to a voltage junction (a voltage node junction, which is node between ‘Rb1, Rb2’) in the body biasing stage (7, Rb1, Rb2), to dynamically set a body-biasing voltage (Vbody) for the one or more current mirror devices (P0, P1), via the voltage junction (a voltage node junction, which is node between ‘Rb1, Rb2’).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have included a body biasing stage to dynamically set a body-biasing voltage for the current mirror devices, as disclosed by Somerville, as doing so would have provided a much more stable feedback control for the reference circuit, in response to various power supply levels, as taught by Somerville (abstract and col. 1 L7-43).
However, Bridgewater teaches (Fig. 5; col. 8 L1-43) a body-biasing stage comprising an active N-well (204) to dynamically set a body-biasing voltage of a device (output from 204 to 210).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA and Somerville’s reference circuit’s bias stage to include use of an active N-well switch configurations, as disclosed by Bridgewater, as doing so provided an improved technique to adjust voltage threshold differences, as taught by Bridgewater (col. 9 L2-11).
Regarding claim 3, AAPA teaches the current reference device is formed using a complementary metal-oxide-semiconductor (CMOS) process (i.e. using complementary PMOS vs. NMOS usage).
Regarding claim 4, AAPA teaches the feedback loop (18) works as a voltage-to-current converter (i.e. using 16) to provide the reference current (I) proportional to an input reference voltage (Vref).
Regarding claim 5, AAPA teaches the current mirror circuit (40, 46s) employs a simple diode configuration (source and gate are connected for each 40 and 46s switch(s))
[NOTE. under broadest reasonable interpretations (BRI), since Applicant added ‘or’ between each configuration(s), it is understood that only ‘one of’ the feature(s) need to be addressed, which is taught by AAPA’s Fig. 1-3]
6. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA, in view of Somerville (US Pat 9092041), Bridgewater (US Pat 6480022) and Tang et al. (“Tang”, CN 109980947)
Regarding claim 2, AAPA, Somerville and Bridgewater fail to teach the current reference circuit is implemented as on-chip or using discrete components.
[Note. under broadest reasonable interpretations (BRI), it is obvious and understood, to one in ordinary skill in the art to have known that a current reference generation circuit when used on any ‘electronic circuits or systems’ are known to have implemented on an on-chip or as discrete components; see AAPA’s Para 2]
However, Tang teaches (Fig. 5-6; translated document, Page 2 last two line-page 3 Line 15; page 3 last para-page 4 Para 1) the current reference circuit (201) is implemented as on-chip.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA, Somerville and Bridgewater’s current reference circuit being implanted as on-chip, as disclosed by Tang, as doing so would have provided a specific design choices allowing reduction in component variance, sizes, which can increase operational efficiency, as taught by Tang (Page 4 para 3 and abstract).
Allowable Subject Matter
7. 	Claims 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, a search of prior art(s) failed to teach “the body-biasing stage comprises: a first n-type transistor with a gate thereof coupled to an output of the operational amplifier in the voltage-to-current converter circuit, a first resistor placed between a source of the first n-type transistor and a reference node, a p-type transistor  serving as a mirror device, wherein the p-type transistor is coupled to a drain of the first n-type transistor, and a second resistor placed between a power supply and a source of the p-type transistor, wherein the second resistor  serves as a degeneration resistor coupled to the power supply’.
Claims 7-12 are depending from claim 6.
Regarding claim 13, a search of prior art(s) failed to teach “the body-biasing stage is in a stacked configuration, and a threshold voltage magnitude of lower stacked devices is adjusted to be lower than a threshold voltage magnitude of the one or more current mirror devices by at least an overdrive voltage of the lower stacked devices in order to operate the one or more current mirror devices in a saturation mode”.
Claim 14 is depending from claim 13.
Regarding claim 15, a search of prior art(s) failed to teach “the body-biasing stage is in a wide-swing cascode configuration, wherein the voltage-to-current circuit comprises a reference cascode device, the current mirror circuit comprises one or more corresponding cascode devices respectively coupled to the one or more current mirror devices, and the body-biasing stage comprises a corresponding cascode device”.
Claim 16 is depending from claim 15.
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Regarding claim 1, DE 20 2014 010 487 U1 (DE 487) teaches (Fig. 1-4) a current reference circuit (Fig. 1; 100) with one or more current mirror devices (Fig. 3; 320 and 330 upper and lower side current mirror) having dynamic body biasing, comprising:
a voltage-to-current converter circuit (120, R11, M11, VFB) comprising a feedback loop (VFB) that comprises an operational amplifier (120), an NMOS device (M11), and a resistor (R11) to generate a reference current (Iref); 
a current mirror circuit (Fig. 3; for example, 320), comprising the one or more current mirror devices (Fig. 3; use of four current mirror devices ‘M21, M22, M23, M24’- all of them being PMOS, wherein. source each current mirror devices, coupled to VDD, via corresponding resistors ‘R21, R22, R23, R24’, and body terminal of each current mirror devices connected to a voltage junction being ‘N21, N22, N23, N24’) with source degeneration (i.e. source each current mirror devices, coupled to VDD, via corresponding resistors ‘R21, R22, R23, R24’), to produce one or more output currents (via drain of each current mirror devices) that are copies of the reference current (Iref); and 
a body-biasing stage (310) wherein each of one or more current mirror devices (each current mirror devices being PMOS) in the current mirror circuit (320) comprises a PMOS device, a body terminal of which is coupled to a voltage junction (Fig. 3; use of four current mirror devices ‘M21, M22, M23, M24’- all of them being PMOS, wherein. source each current mirror devices, coupled to VDD, via corresponding resistors ‘R21, R22, R23, R24’, and body terminal of each current mirror devices connected to a voltage junction being ‘N21, N22, N23, N24’) to dynamically set a body-biasing voltage for the one or more current mirror devices, via the voltage junction (any one of N21, N22, N23 or N24).
9. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        
	/THIENVU V TRAN/                                                                     Supervisory Patent Examiner, Art Unit 2839